—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered September 26, 1997, convicting him of manslaughter in the first degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court did not err in denying his motion to suppress statements he made to the police as being the “fruit” of an illegal seizure of certain clothing (see, People v Harris, 77 NY2d 434; People v Conyers, 68 NY2d 982; People v Salami, 197 AD2d 715; People v Gluckowski, 174 AD2d 752). Bracken, J. P., Miller, Ritter and Thompson, JJ., concur.